Title: To Alexander Hamilton from Thomas Marshall, 19 July 1791
From: Marshall, Thomas
To: Hamilton, Alexander



[New York] July 19th. 1791
Sir

Having for a Considerable time entertaind an Opinion that proper Encouragement wou’d be given in this Country, to the Cotton Spinning Manufactory if constructed upon the Genuine Principles of Sir Richard Arkwright the Inventor and Patentee of the Machinery; I form’d the resolution of Visiting America, but previous to my departure from England, I was Introduced, by a friend, to Mr. H. Crugar of this Town: and in April last to Col: Smith, and by the Advice of the latter Gentleman, I took my departure for New York where I arrived on Tuesday last the 12th Inst. and in Consequence of the Interviews I have been favour’d with from Mr. Duer, Mr. Crugar and Mr. Sands on the Business, I have respectfully taken the Liberty of addressing you on the Subject.
The Laws of England being very severe against the Emigration of Mechanic’s, I am deprived of every Testimony or Document of my Capability in the Manufactory, which if I had fortunately possest wou’d in all probability have recommended me to your particular Notice, and I flatter myself Sir, you’ll join me in opinion, that no branch is so difficult to be Explain’d or Elucidated by Words, as Mechanism. As I am thus debar’d of every Exterior recommendation, I have only to solicit your perusal of the following Narrative of facts, which if my Oath wou’d enforce, I shou’d be exceeding happy in giving the proof.
Were I weak enough to be vain of any Occurrence in Life, that of my Immediate Tuition under Sir Richd. Arkwright wou’d make me so, a Man whom all attempt to Imitate in the Business, but few or none can Equal. I enter’d into this Gentlemans employ in 1786, and thus derived my Knowledge of the Manufactory upon his Principles and that his method claims a very decided Seperiority over every other Competitor needs no Comment. I Superintended the very last work Sir Richard Erected, at Marsden, Opposite Matlock Bath, Derbyshire, and so late as November last I was all over his Works, and am Consequently fully acquainted with every modern Improvement, some of which are of material Consequence. I last Winter Erected the Cotton Mill in all its branches for a Mr. Callaway of Canterbury, Kent. This Gentleman was the Inventor of the Muslins that bear the Name of the above Town, and which there is such a rappid demand for now all over England. The foreman of his Weaving business I am in treaty with and only waits my Letter for to join me, so that the whole Business of Carding, Drawing, Roving, Spinning, Bleaching, and Weaving, can be conducted under one firm, and this, Sir, I pledge myself equal to, and Capable of, and shou’d I be fortunate enough to be honor’d with your Confidence in the Undertaking, nothing shall be wanting to Estabish and Speedily bring to its utmost perfection in its fullest Extent the whole of the above Business’s, and entertain no doubts but I can quickly Accomplish it. I shou’d prefer a share of the Nett produce, which I willingly leave to your honor & Determination, and will pay legal Interest for any Sums which on my own Account I may draw during the Mills Completion, or the Undertaking of the Business, but as particulars cannot be Stated here, I most respectfully wait your Commands, which shall be immediatly attended to by Sir   Your Most Obedient   Humble Servant,
T Marshall

